DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 07/30/2021. The amendments to the claims have overcome the 112b rejections previously set forth in the non-final office action mailed 03/31/2021.
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Hitachi relies upon supply work port pressure instead of return work port pressure to operate the regenerative control valve.
However, the claims do not necessitate that the return work port controls or actuates the regenerative control valve. The claims instead state that when the pressure at the return work port is less than the predetermined pressure setpoint, the pressure control valve activates the regenerative mode and when the fluid pressure at the return work port meets or exceeds the predetermined pressure setpoint, the pressure control valve actives the non-regenerative mode. The regenerative mode of Hitachi operates independent of the return work port pressure. Therefore, the regenerative mode will occur during all different pressures of the return work port.  
Applicant alleges that no counterbalance valve is used in the hydraulic valve assembly and therefore cannot be shown in the drawings. 
However, a counterbalanced valve is still being claimed. Claim 6 states “wherein the hydraulic valve assembly is switchable between the regenerative mode and the non-regenerative mode independent of a counterbalance valve being used in the flow path of the valve body”. The claim .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the counterbalance valve of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14, 21, and 22 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi Constr. Mach. Co. LTD (JP H02134401), hereinafter Hitachi.
Regarding claim 1 Hitachi discloses:
A hydraulic valve assembly (10) for supplying and receiving pressurized 5 fluid from a fluid operated device (S), the hydraulic valve assembly (10) being switchable between a regenerative mode and a non-regenerative mode, the hydraulic valve assembly (10) comprising:
a valve body (1) having fluid passages (P, PA, PB, A, B, T, R) forming a fluid flow path, the fluid passages (P, PA, PB, A, B, T, R) including: 10 (see page 3 of translation)
an inlet passage (P) for fluidly connecting to a source of pressurized fluid (see page 3 of translation)
a work port supply passage (A) fluidly connected to a supply work port for supplying pressurized fluid to the fluid operated device S (see Figure 2; see page 3 of translation)
a work port return passage (B) fluidly connected to a return work port 15 for receiving pressurized fluid from the fluid operated device S (see Figure 2; see page 3 of translation)
a discharge passage (T) for discharging pressurized fluid from the return passage (B) to outside of the valve body 1 (see page 3 of translation)
a regenerative shift passage (R) for fluidly connecting the work port return passage (B) to the work port supply passage (A) in the regenerative mode, 20 and for fluidly connecting the work port return passage (B) to the discharge passage (T) in the non-regenerative mode (see pages 3 and 4 of translation)
a main control valve (11) extending through at least a portion of the valve body (1), the main control valve (11) being movable relative to the valve body (1) to control the direction of fluid flow through the valve body 1 (see page 3 of translation)
25 a pressure control valve (50) disposed in the fluid flow path between the regenerative shift passage (R) and the discharge passage T (see page 3 of translation)
wherein the pressure control valve (50) is in fluid pressure communication with the return work port (B), and is configured to activate at a predetermined pressure setpoint30  (see pages 3 and 4 of translation; see Figure 2)
wherein, when fluid pressure at the return work port (B) is less than the predetermined pressure setpoint, the pressure control valve (50) activates the regenerative mode, such that the pressure control valve (50) closes the flow path from the regenerative shift passage (R) to the discharge passage (T) to prevent return 37work port flow from being discharged from the valve body (1), and enables opening of the fluid flow path from the regenerative shift passage (R) to the work port supply passage (A) to allow return work port flow to be supplied to the supply work port (see pages 3 and 4 of translation)
5 wherein, when fluid pressure at the return work port meets or exceeds the predetermined pressure setpoint, the pressure control valve (50) activates the non- regenerative mode, such that the pressure control valve (50) opens the flow path from the regenerative shift passage (R) to the discharge passage (T) to allow return work port flow to be discharged from the valve body (1) to prevent return work port 10 flow from being supplied to the supply work port (see pages 3 and 4 of translation)
Regarding claim 2 Hitachi discloses:
a check valve (61) disposed in the flow path between the regenerative shift 15 passage (R) and the work port supply passage A (see page 3 of translation) 
wherein the pressure control valve (50) is configured to cooperate with the check valve (61) to activate the regenerative mode, such that, when the pressure control valve (50), in response to the fluid pressure from the return work port being less than the predetermined pressure 
25 wherein the pressure control valve (50) is configured to cooperate with the check valve (61) to activate the non-regenerative mode, such that, when fluid pressure acting on the check valve (61) causes the check valve (61) to close the flow path between the regenerative shift passage (R) and the work port supply passage (A), the pressure control valve (50), in response to the fluid pressure from the return work port 30 meeting or exceeding the predetermined pressure setpoint of the pressure control valve (50), opens the flow path between the regenerative shift passage (R) and the discharge passage T (see pages 3 and 4 of translation)
Regarding claim 3 Hitachi discloses:
wherein the check valve (61) has a check valve element (ball as seen in Figure 1) exposed to fluid pressure communicated from the return work port on one side of the check valve element (ball as seen in Figure 1), and is exposed to fluid pressure communicated from the supply work port on an opposite side of 5 the check valve element (ball as seen in Figure 1; see pages 3 and 4 of translation) 
wherein, when the fluid pressure communicated from the return work port is greater than the fluid pressure communicated from the supply work port, the check valve (61) is activated to open the flow path between the regenerative shift passage (R) and the work port supply passage (A) to allow return work port flow to be 10 supplied to the supply work port (see pages 3 and 4 of translation)
wherein, when the fluid pressure communicated from the return work port is less than the fluid pressure communicated from the supply work port, the check valve (61) is configured to close the flow path between the regenerative shift passage (R) and the work port supply passage (A) to prevent return work port flow from 15 being supplied to the supply work port (see pages 3 and 4 of translation)
Regarding claim 4 Hitachi discloses:
wherein the pressure control valve (50) includes a biasing device (53), and the predetermined pressure level of the pressure control valve (50) is adjustable by adjusting a biasing 20 force of the biasing device 53 (see page 3 of translation)
Regarding claim 5 Hitachi discloses:
wherein the pressure control valve (50) has a valve element (51) exposed to fluid pressure communicated from the return fluid passage on one side of the valve element (51), 25 and is exposed to fluid pressure communicated from the discharge passage (T) in combination with the biasing force from the biasing device (53) on an opposite side of the valve element 51 (see pages 3 and 4 of translation)
wherein, when the force from fluid pressure communicated from the return work port is greater than the combined force of fluid pressure from the discharge 30 passage (T) and the biasing force (53), the pressure control valve (50) is activated to open the flow path between the regenerative shift passage (R) and the discharge passage (T) to allow return work port flow to be discharged from the valve body 1 (see pages 3 and 4 of translation)
39wherein, when the force from fluid pressure communicated from the return work port is less than the combined force of fluid pressure from the discharge passage (T) and the biasing force, the pressure control valve (50) closes the flow path between the regenerative shift passage (R) 
Regarding claim 6 Hitachi discloses:
wherein the hydraulic valve assembly (10) is switchable between the regenerative mode and the non-regenerative mode independent of a counterbalance valve (61) being used in the 10 flow path of the valve body 1 (see page 3 of translation)
Regarding claim 7 Hitachi discloses:
wherein the valve body (1) includes a spool bore (2), and the main control valve (11) is a main control spool (11) slidably movable in the spool bore 2 (see page 3 of translation)
Regarding claim 8 Hitachi discloses:
wherein the inlet passage (P), the work port supply passage (A), the work port return passage (B), the regenerative shift passage (R), and the discharge passage (T) open to the spool bore 2 (see Figure 2)
Regarding claim 9 Hitachi discloses:
a first bridge passage (PA, PB) fluidly connected to the inlet passage (P), the first bridge passage (PA, PB) opening to a spool bore (2) between the work port supply passage (A) and the work port return passage B (see Figure 2)
Regarding claim 11 Hitachi discloses:
a second bridge passage (PB) fluidly connected to the work port return 30 passage (B), the second bridge passage (PB) opening to a spool bore (2) between the work port supply passage (A) and the regenerative shift passage R (see Figure 2)
Regarding claim 12 Hitachi discloses:
wherein, when the main control valve (11) is in a first position, pressurized fluid is directed from the inlet passage (P) to the supply work port for operating the fluid operated device in a first 
wherein, when the main control valve (11) is in a second position, pressurized 10 fluid is directed from the inlet passage (P) to the return work port for operating the fluid operated device in a second direction, and the hydraulic valve assembly (10) is not switchable between the regenerative mode and the non-regenerative mode (see pages 3 and 4 of translation)
Regarding claim 13 Hitachi discloses:
wherein the 15 fluid operated device (S) is hydraulic actuator (S) having a rod end and a piston end, wherein the supply work port is for fluidly connecting to the piston end, and wherein the return work port is for fluidly connecting to the rod end (see Figure 2)
Regarding claim 14 Hitachi discloses:
A hydraulic system having the hydraulic valve assembly (10) according 20 to claim 1 in combination with the fluid operated device (S) and the fluid pressure source P (see Figure 2)
Regarding claim 21, Hitachi discloses:
Wherein the pressure control valve (50) is configured to activate or deactivate independently of supply work port (A) pressure (see Figure 1)
Further regarding this limitation, as seen on page 3 of the translation, the valve 50 is operated based on the pressure provided by the supply port P.
Regarding claim 22, Hitachi discloses:
Wherein the hydraulic valve assembly is configured such that the return work port (B) is in fluid communication with the pressure control valve (50) via a bridge passage (area surrounding 15), 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Jeon (U.S. 2009/0101854).
Regarding claim 10, Hitachi discloses the invention as essentially claimed and further discloses wherein the valve body (1) includes a spool bore (2), and the main control valve (11) is a main control spool (11) slidably movable in the spool bore (see page 3 of translation); the hydraulic valve assembly further including a first bridge (PA, PB) fluidly connected to the inlet passage (P) the first bridge passage (PA, PB) opening to the spool bore (2) between the work port supply passage (A) and the work port return passage B (see Figure 2).
Hitachi fails to disclose a second check valve disposed in the first bridge passage.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hitachi to provide a second check valve disposed in a first bridge passage, as taught by Jeon. Doing so would prevent back flow through the supply port to the tank.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi.
Regarding claim 23, Hitachi discloses the invention as essentially claimed, but fails to disclose wherein the check valve is spaced apparat in the fluid flow path from the pressure control valve.
Hitachi in Figure 1 teaches a hydraulic valve assembly wherein a check valve (61) is spaced apparat in the fluid flow path from the pressure control valve 50.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hitachi to provide wherein the check valve is spaced apparat in the fluid flow path from the pressure control valve, as taught by Hitachi. Doing so would provide a check valve which can more easily be replaced in the event of wear. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753